Citation Nr: 1207225	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-34 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for left ear sensorineural hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran had a hearing before the Board in June 2009 and the transcript is of record.

In September 2009 and July 2011, the Board remanded the claim for a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, despite the lengthy procedural history in this case, the claim must once again be remanded because of the need for a clarification opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The claim was last remanded because the August 2008 VA examination relied on inaccurate facts in rendering the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  Specifically, the August 2008 VA audiologist compared a November 1964 audiological evaluation with a May 1966 evaluation and found no hearing loss but did not adjust for a conversion from ASA (American Standard Association) units to ISO (International Organization for Standardization) units, also known as ANSI (American National Standards Institute) units.

The hearing loss regulation defines hearing loss based on decibel measurement recorded in ISO or ANSI units.  38 C.F.R. § 3.385.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units using the following conversion chart:




HERTZ



500
1000
2000
3000
4000
ADD
15
10
10
10
5

See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations. 

If the conversion was completed, a shift in auditory thresholds is noted, particularly at 500 Hertz.  That is, in December 1963, the Veteran's hearing was measured as follows on entrance into service (ISO or ANSI units after conversion are in parentheses):




HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
0 (10)
0 (10)
5 (15)
0 (5)

The November 1964 audiological evaluation reveals scores as follows (again, ISO or ANSI units after conversion are in parentheses):




HERTZ



500
1000
2000
3000
4000
LEFT
10 (25)
10 (20)
5 (15)
N/A
5 (10)

The May 1966 audiological evaluation reflects as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10 (25)
10 (20)
10 (20)
N/A
10 (15)

The RO obtained two additional VA opinions in February 2010 and September 2011.  Once again, however, these examiners relied on the non-adjusted in-service audiometric test results in concluding there was no in-service evidence of hearing loss.  Once again, the Board concludes these additional examinations are inadequate because they rely on inaccurate facts.  As such, a clarification opinion is indicated.  

Accordingly, the case is REMANDED for the following actions:

1.  Request an opinion from a VA audiologist as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left ear hearing loss disability is related to in-service noise exposure (handheld dentist drills). 

The claims file must be sent to the audiologist for review to include a copy of this Remand, and the audiologist should indicate that he or she has reviewed the claims file prior to rendering the opinion. 

The audiologist must provide a detailed explanation of the reasons for his or her conclusion, and this explanation should include addressing the following evidence, as well as any other evidence deemed relevant: the Veteran's own statements as to in-service acoustic trauma and continuity of symptomatology, the fact that in-service audiometric testing showed abnormal or impaired hearing of 25 decibels at 500 Hertz (based on ANSI or ISO converted units), the Veteran's May 1966 report that he did not have and had never had ear trouble, the 2008 private medical records indicating sudden left ear hearing loss within the previous five years, and the nature of the current hearing loss disability.

2.  The RO should then readjudicate the claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

